         Case 1:02-cr-00498-JMF Document 105 Filed 06/10/20 Page 1 of 1


                                       WINSTON LEE
                                    ATTORNEY AT LAW
                                20 VESEY STREET ~ SUITE 400
                                NEW YORK, NEW YORK 10007

                                         Tel. (212)267-1911
                                         Fax. (212)964-2926



                                                             June 9, 2020


 The Honorable Jesse M. Furman
 United States District Judge
 Southern District of New York                                Filed ECF
 40 Foley Square
 New York, NY10007
                Re:    United States v. Giacomo Illare
                       02 Cr. 498 (JMF)
Dear Judge Furman:

        I represent Mr. Giacomo Illare, the defendant in the above-referenced indictment. I write
to respectfully request that the Court approve, nunc pro tunc, 15.8 additional hours of associate
counsel time for services rendered by Dorea Silverman. The Court initially authorized 50 hours
of associate counsel time at $90 per hour, with leave to apply for additional hours if necessary.
ECF. No 77. Ms. Silverman's total hours are 65.8.

         The 15.8 additional hours resulted from Ms. Silverman’s efforts to provide the Court
with information about Mr. Illare's medical conditions in connection with his sentencing. I have
reviewed Ms. Silverman’s time and confirm the additional hours were necessary to provide the
Court with complete and accurate information.



                                                                Respectfully submitted,

Application GRANTED. The Clerk of Court                         /s/
is directed to terminate Doc. #104.
                                                                Winston Lee

               SO ORDERED.
                                                                Attorney for Giacomo Illare



               June 10, 2020
